United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2163
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Ricardo Jefferson,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 22, 2010
                                 Filed: October 27, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Ricardo Jefferson appeals the 188-month prison sentence the district court1
imposed after he pleaded guilty to distributing more than 5 grams of a mixture or
substance containing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B)(iii). His counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), stating that Jefferson believes his sentence is too
severe.



      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
       We conclude that the district court committed no procedural error and imposed
a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, and then considers substantive reasonableness of sentence
under abuse-of-discretion standard; if sentence is within applicable Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                       ______________________________




                                         -2-